     IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


EDWARD BRAGGS, et al.,              )
                                    )
       Plaintiffs,                  )
                                    )             CIVIL ACTION NO.
       v.                           )               2:14cv601-MHT
                                    )                    (WO)
JEFFERSON S. DUNN, in his           )
official capacity as                )
Commissioner of                     )
the Alabama Department of           )
Corrections, et al.,                )
                                    )
       Defendants.                  )

               PHASE 2A ORDER AND INJUNCTION ON
                 MENTAL-HEALTH STAFFING REMEDY

      On    September      6,     2019,     the     parties        submitted

stipulations      (doc.    no.    2606)     regarding     mental-health

staffing.     Pursuant to these stipulations, the parties

on    September    13     filed    an     agreed-upon     mental-health

staffing matrix (doc. no. 2618-1).                  The parties agreed

that these stipulations should be reduced to an order,

which they agree will be enforceable under the court’s

initial     understaffing         remedial        order      and     opinion

containing      PLRA      findings.        See      Braggs     v.      Dunn,
2:14cv601-MHT, 2018 WL 7106346 at *1-2 (M.D. Ala. Feb.

20,      2018)       (Thompson,          J.);      Braggs          v.   Dunn,

2:14cv601-MHT, 2018 WL 985759 at *9 (M.D. Ala. Feb. 20,

2018) (Thompson, J.).                The parties further agreed to

some    clarifications          of    these     stipulations       during    an

on-the-record hearing on December 6.                      Accordingly, it

is    the   ORDER,    JUDGMENT         and    DECREE    of   the    court    as

follows:


       (1) The stipulations (doc. no. 2606), as clarified

            during the on-the-record hearing on December 6,

            2019,    and    as        attached     to     this      order    as

            Attachment A, are approved.

       (2) The   mental-health           staffing       matrix     (doc.    no.

            2618-1),       as        attached     to     this      order     as

            Attachment B, is approved.

       (3) Defendants Jefferson Dunn and Ruth Naglich are

            ENJOINED and RESTRAINED from failing to comply

            with the attached provisions (Attachments A and
    B),   as   clarified   during   the   on-the-record

    hearing on December 6, 2019.

DONE, this the 11th day of December, 2019.

                     /s/ Myron H. Thompson
                  UNITED STATES DISTRICT JUDGE
